EXHIBIT a21, Inc. and Subsidiaries CODE OF BUSINESS CONDUCT AND ETHICS For Employees, Officers and Directors INTRODUCTION To further a21, Inc. and their Subsidiaries’, fundamental principles of honesty, loyalty, fairness and forthrightness we have established the a21, Inc. and Subsidiaries Code of Business Conduct and Ethics.Our Code strives to deter wrongdoing and promote the following six objectives: · Honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; · Full, fair, accurate, timely and transparent disclosure in periodic reports required to be filed by a21 with the Securities and Exchange Commission and in other public communications made by a21; · Compliance with the applicable government laws, rules and regulations; · Prompt internal reporting of Code violations; and · Accountability for compliance with the Code. ACCOUNTING CONTROLS, PROCEDURES & RECORDS Applicable laws and company policy require a21 and their Subsidiaries to keep books and records that accurately and fairly reflect their transactions and the dispositions of their assets. In this regard, our financial executives shall: · Provide information that is accurate, complete, objective, relevant, timely and understandable. · Comply with rules and regulations of federal, state, provincial and local governments, and other appropriate private and public regulatory agencies. · Act in good faith, responsibly, with due care, competence and diligence, without misrepresenting material facts or allowing independent judgment to be subordinated. All directors, officers, employees and other persons are prohibited from directly or indirectly falsifying or causing to be false or misleading any financial or accounting book, record or account.Furthermore, no director, officer or employee of a21 or their Subsidiaries may directly or indirectly: · Make or cause to be made a materially false or misleading statement, or · Omit to state, or cause another person to omit to state, any material fact necessary to make statements made not misleading in connection with the audit of financial statements by independent accountants, the preparation of any required reports whether by independent or internal accountants, or any other work which involves or relates to the filing of a document with the Securities and Exchange
